                  CaseCase
                       2:19-cv-00681-GMN-NJK
                           2:19-cv-00681 Document
                                              Document
                                                  1-2 Filed
                                                       3 Filed
                                                            04/19/19
                                                                04/19/19
                                                                      PagePage
                                                                           1 of 8
                                                                                1 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                   __________      of Nevada
                                                              District of __________

                                                                    )
             JOANNE HAYWOOD-AGUILAR                                 )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 2:19-cv-00681
                                                                                             2:19-cv-00681-GMN-NJK
                                                                    )
 GENERAL MOTORS FINANCIAL COMPANY, INC.;                            )
 SECURITY FINANCE CORPORATION; EQUIFAX                              )
     INFORMATION SERVICES, LLC; and                                 )
             TRANSUNION LLC,                                        )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) General Motors Financial Company, Inc.
                                           c/o Registered Agent
                                           Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company
                                           211 E. 7th Street, Suite 620
                                           Austin, TX 78701



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas M. Wajda
                                     Law Offices of Nicholas M. Wajda, Esq.
                                     871 Coronado Center Drive, Ste. 200
                                     Henderson, NV 89052



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT4/19/19


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                    CaseCase
                         2:19-cv-00681-GMN-NJK
                             2:19-cv-00681 Document
                                                Document
                                                    1-2 Filed
                                                         3 Filed
                                                              04/19/19
                                                                  04/19/19
                                                                        PagePage
                                                                             2 of 8
                                                                                  2 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00681

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                  CaseCase
                       2:19-cv-00681-GMN-NJK
                           2:19-cv-00681 Document
                                              Document
                                                  1-2 Filed
                                                       3 Filed
                                                            04/19/19
                                                                04/19/19
                                                                      PagePage
                                                                           3 of 8
                                                                                3 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

                                                                     )
             JOANNE HAYWOOD-AGUILAR,                                 )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:19-cv-00681
                                                                                              2:19-cv-00681-GMN-NJK
                                                                     )
 GENERAL MOTORS FINANCIAL COMPANY, INC.;                             )
 SECURITY FINANCE CORPORATION; EQUIFAX                               )
     INFORMATION SERVICES, LLC; and                                  )
             TRANSUNION LLC,                                         )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Security Finance Corporation
                                           c/o Registered Agent
                                           C T Corporation System
                                           2 Office Park Court, Suite 103
                                           Columbia, South Carolina 29223



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas M. Wajda
                                           Law Offices of Nicholas M. Wajda, Esq.
                                           871 Coronado Center Drive, Ste. 200
                                           Henderson, NV 89052



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT
                                                                                                4/19/19

Date:
                                                                                        Signature of Clerk or Deputy Clerk
                    CaseCase
                         2:19-cv-00681-GMN-NJK
                             2:19-cv-00681 Document
                                                Document
                                                    1-2 Filed
                                                         3 Filed
                                                              04/19/19
                                                                  04/19/19
                                                                        PagePage
                                                                             4 of 8
                                                                                  4 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00681

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                  CaseCase
                       2:19-cv-00681-GMN-NJK
                           2:19-cv-00681 Document
                                              Document
                                                  1-2 Filed
                                                       3 Filed
                                                            04/19/19
                                                                04/19/19
                                                                      PagePage
                                                                           5 of 8
                                                                                5 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

                                                                      )
             JOANNE HAYWOOD-AGUILAR,                                  )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 2:19-cv-00681
                                                                                               2:19-cv-00681-GMN-NJK
                                                                      )
 GENERAL MOTORS FINANCIAL COMPANY, INC.;                              )
 SECURITY FINANCE CORPORATION; EQUIFAX                                )
     INFORMATION SERVICES, LLC; and                                   )
             TRANSUNION LLC,                                          )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Equifax Information Services, LLC
                                           c/o Registered Agent
                                           Lisa Stockard
                                           1550 Peachtree Street NW
                                           Atlanta, GA 30309



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas M. Wajda
                                           Law Offices of Nicholas M. Wajda, Esq.
                                           871 Coronado Center Drive, Ste. 200
                                           Henderson, NV 89052



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT4/19/19


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                    CaseCase
                         2:19-cv-00681-GMN-NJK
                             2:19-cv-00681 Document
                                                Document
                                                    1-2 Filed
                                                         3 Filed
                                                              04/19/19
                                                                  04/19/19
                                                                        PagePage
                                                                             6 of 8
                                                                                  6 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00681

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                  CaseCase
                       2:19-cv-00681-GMN-NJK
                           2:19-cv-00681 Document
                                              Document
                                                  1-2 Filed
                                                       3 Filed
                                                            04/19/19
                                                                04/19/19
                                                                      PagePage
                                                                           7 of 8
                                                                                7 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

                                                                       )
             JOANNE HAYWOOD-AGUILAR,                                   )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 2:19-cv-00681
                                                                                               2:19-cv-00681-GMN-NJK
                                                                       )
 GENERAL MOTORS FINANCIAL COMPANY, INC.;                               )
 SECURITY FINANCE CORPORATION; EQUIFAX                                 )
     INFORMATION SERVICES, LLC; and                                    )
             TRANSUNION LLC,                                           )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TransUnion, LLC
                                           c/o Registered Agent
                                           Prentice Hall Corporation
                                           801 Adlai Stevenson Drive
                                           Springfield, IL 62703



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas M. Wajda
                                           Law Offices of Nicholas M. Wajda, Esq.
                                           871 Coronado Center Drive, Ste. 200
                                           Henderson, NV 89052



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                               4/19/19
                                                                               CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                    CaseCase
                         2:19-cv-00681-GMN-NJK
                             2:19-cv-00681 Document
                                                Document
                                                    1-2 Filed
                                                         3 Filed
                                                              04/19/19
                                                                  04/19/19
                                                                        PagePage
                                                                             8 of 8 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00681

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
